Citation Nr: 1329211	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for glaucoma with cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1965 to June 
1980.

These matters come on appeal before the Board of Veteran's 
Appeal (Board) on appeal from a June 2009 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied service 
connection for PTSD and denied an increased rating in excess 
of 10 percent for the Veteran's service-connected glaucoma.  
The Veteran expressed disagreement with this decision. 

In a May 2010 decision, the RO increased the Veteran's 
disability rating for glaucoma to 20 percent.  As the 
Veteran has not expressed satisfaction with this 
determination, and it is not a full grant of the benefit 
sought, his appeal proceeds from the determination.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2011.  Transcript of the hearing has been 
associated with the claims folder.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, 
the Board has considered the Veteran's claim for all 
possible psychiatric disorders and has recharacterized the 
issue accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has a current acquired 
psychiatric disorder as a result of his military service (in 
particular, the mortar attacks in Vietnam).  This claim was 
previously denied in large part because the RO found that 
there was no diagnosis of PTSD.  Upon review of the record, 
the Board concludes that further evidentiary development is 
necessary.

The Board notes that the evidence of record does not show 
that the Veteran carries a diagnosis of PTSD.  However, a VA 
examination report dated in May 2009 does show that the 
Veteran has a diagnosis of major depressive disorder.  The 
examiner did not give a definite etiology opinion concerning 
this new diagnosis, but stated that due to the complex 
presentation of the Veteran's symptoms it is "difficult to 
determine whether his depression is primary or due to a 
general medical condition (and he has a bunch of multi-
system diseases)."  The opinion by the examiner seems to 
suggest that the Veteran's psychiatric disorder may be 
secondary to his other illnesses.  The Veteran is currently 
service-connected for diabetes, glaucoma with cataracts, 
hypertension, and right meralgia paresthetica, among others.  
The Board finds another VA examination is necessary to 
determine whether the Veteran has a diagnosis of a 
psychiatric disorder caused by service or service-connected 
disorders. 

Given that the acquired psychiatric disorder claim is now 
also being considered on a secondary basis theory of 
entitlement, the AMC must provide the Veteran notice of the 
information and evidence needed to substantiate and complete 
a claim of entitlement to service connection on a secondary 
basis, to include notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012).

For the eye disability, the Board notes the Veteran 
underwent a VA eye examination in April 2010.  However, 
during the April 2011 Travel Board hearing, the Veteran 
asserted that his eyes continue to deteriorate.  The Board 
finds the evidence suggests a worsening since the last VA 
examination and the Veteran should be scheduled for an 
additional VA eye examination.  VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of 
the claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is 
the judgment of the Board that the Veteran should be 
provided another VA examination to determine the current 
level of severity of his eye disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran 
notice of the information and evidence 
needed to substantiate and complete a 
claim of secondary service connection for 
a psychiatric disorder, to include notice 
of what part of that evidence is to be 
provided by the claimant, and notice of 
what part VA will attempt to obtain.

2.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran identify any additional 
evidence pertinent to the claims on appeal 
that is not currently of record.  In 
particular, the Veteran should be asked to 
identify any sources of mental health 
treatment since April 2009 and eye 
treatment since July 2011.

The RO should specifically request that 
the Veteran provide, or sign appropriate 
authorization for the RO to obtain, any 
outstanding private medical records.  The 
RO should obtain all identified 
outstanding pertinent records of 
evaluation and/or treatment not currently 
of record, following the procedures set 
forth in 38 C.F.R. § 3.159 (2012).  All 
records and responses received should be 
associated with the claims file.

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The AMC should arrange for the Veteran 
to undergo a VA eye examination at a VA 
medical facility to ascertain the current 
level of severity of his service-connected 
eye disability.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.

4.  The AMC should arrange for the Veteran 
to undergo a VA examination, by 
psychiatrist or psychologist, at a VA 
medical facility.  The entire claims file 
must be made available to the individual 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and all lay assertions 
submitted in support of the Veteran's 
claim, to include the Veteran's, and his 
wife's own assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examiner prior to the completion of his or 
her report) and all clinical findings 
should be reported in detail.

If PTSD is diagnosed, the examiner should 
indicate whether it is at least as likely 
as not that the PTSD is related to a fear 
of in-service hostile military or 
terrorist activity.

If any other psychiatric disability is 
diagnosed, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., whether there is a 
50 percent or greater probability) that 
the disability had its onset in or is 
caused or aggravated by service or any 
service-connected disorder.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of this claim) 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


